DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11 November 2019 and 20 April 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 56 is objected to because of the following informalities:
Claim 56 recites the limitation “A non-transitory computer-readable medium storing code wireless communication at a user equipment (UE), the method comprising, the code comprising instructions executable by a processor to” in lines 1-3. For clarification it is recommended to change as “A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 53 recites “means for identifying” (in line 3) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1120 and ¶148.
Claim 53 recites “means for muting” (in line 6) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1125 and ¶149.
Claim 53 recites “means for detecting” 
Claim 53 recites “means for adjusting” (in line 11) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1135 and ¶151.
Claim 54 recites “means for identifying” (in line 3) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1120 and ¶148.
Claim 54 recites “means for identifying” (in line 6) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1140 and ¶152.
Claim 54 recites “means for measuring” (in line 8) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1145 and ¶153.
Claim 54 recites “means for identifying” (in line 10) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1150 and ¶154.
Claim 54 recites “means for excluding” (in line 13) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 11, item 1155 and ¶155.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7, 9-18, 24-33, 35-44, and 50-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. WO 2018/174661 A1 (hereinafter referred to as “Zhang”). Note Zhang was cited by the applicant in the IDS received 20 April 2020.
As to claim 1, Zhang teaches a method for wireless communication at a user equipment (UE) (¶1; figure 1), comprising:
identifying that the UE is configured to transmit via a plurality of periodic semi-persistently scheduled (SPS) resources on a shared channel accessed in a half-duplex manner (¶¶3, 9, 17, 34, 61, 69, and 243);
muting transmission of a message during at least one of the SPS resources in order to monitor for transmissions from another device during the at least one SPS resource (¶¶14, 45-46, and 120);
detecting a transmission from the other device on the shared channel during the at least one SPS resource (¶¶6, 12-13, 155-156, and 275; figure 1); and
adjusting, based at least in part on detection of the transmission from the other device during the at least one SPS resource, transmission of the message to a different resource in order to avoid overlapping transmissions from the other device (¶¶12-13, 157, and 238; figure 1).
As to claim 2, Zhang teaches the method of claim 1, wherein muting the transmission of the message comprises: identifying a triggering event, wherein the transmission of the message is muted based at least in part on the identification of the triggering event (¶¶14, 45-46, and 120).
As to claim 3, Zhang teaches the method of claim 2, wherein muting the transmission of the message comprises: identifying a triggering event, wherein identifying the triggering event comprises: determining a speed associated with the UE; and determining that the speed satisfies a speed threshold (¶¶14, 45-46, and 120).
As to claim 4, Zhang teaches the method of claim 2, wherein identifying the triggering event comprises: determining a congestion level associated with the UE; and determining that the congestion level satisfies a congestion level threshold (¶¶14, 45-46, and 120).
As to claim 5, Zhang teaches the method of claim 2, wherein identifying the triggering event  comprises: receiving one or more transmissions from the other device on a second plurality of periodic SPS resources; and  determining, after the one or more transmissions from the other device associated with the second plurality of periodic SPS resources have been received, that the UE is not detecting additional transmissions from the other device on the second plurality of periodic SPS resources (¶¶14, 45-46, and 120).
As to claim 6, Zhang teaches the method of claim 1, further comprising: identifying that the UE is configured to transmit hybrid automatic repeat request (HARQ)-based retransmissions of the message, wherein muting the transmission of the message is based at least in part on whether the transmission of the message is a first transmission or a retransmission, and on whether a previous muting of a transmission on the plurality of periodic SPS resources was for a first transmission or a retransmission (¶¶14, 45-46, and 120).
As to claim 7, Zhang teaches the method of claim 1, wherein muting the transmission of the message is based on a percentage of SPS resources on which transmissions are muted within a period being less than a threshold percentage (¶¶14, 45-46, and 120).
As to claim 9, Zhang teaches the method of claim 1, further comprising: determining a received signal strength indicator (RSSI) associated with the transmission from the other device is above a threshold, wherein adjusting the transmission of the message to the different resource is further based at least in part on the RSSI being above the threshold (¶¶3, 163, and 238).
As to claim 10, Zhang teaches the method of claim 1, wherein the different resource comprises a resource outside of the plurality of periodic SPS resources (¶¶12-13, 157, and 238; figure 1).
As to claim 11, Zhang teaches the method of claim 1, wherein the shared channel is within a vehicle-to-everything (V2X) network (¶¶1, 3, and 12-14).
As to claim 12, Zhang teaches a method of wireless communication at a user equipment (UE) (¶1; figure 1), the method comprising:
identifying that the UE is configured for semi-persistently scheduled (SPS) transmissions via a configuration of periodic SPS resources on a shared channel accessed in a half-duplex manner (¶¶3, 9, 17, 34, 61, 69, and 243);
identifying that the UE is to participate in an SPS resource reselection process to update the configuration of periodic SPS resources (¶¶6, 83, and 179; figures 9 and 11);
measuring signals indicative of potential interference during one or more subframes that include the periodic SPS resources (¶¶6, 90, 179, 186, and 192);
identifying, based at least in part on the measuring, potential interference on a portion of frequency resources in a subframe of the one or more subframes (¶¶6, 90, 179, 186, 19, and 429); and
excluding an entirety of the subframe from the SPS resource reselection process based at least in part on the potential interference being identified on the portion of frequency resources in the subframe (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 13, Zhang teaches the method of claim 12, further comprising: identifying a first threshold interference value associated with exclusion of only a portion of the subframe; identifying a second threshold interference value associated with exclusion of the entirety of the subframe, the second threshold interference value being greater than the first threshold interference value; and determining that the potential interference on the portion of the frequency resources in the subframe is above the second threshold interference value, wherein excluding the entirety of the subframe from the SPS resource reselection process is based at least in part on the potential interference being above the second threshold interference value (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 14, Zhang teaches the method of claim 12, further comprising: ranking the one or more subframes based at least in part on a total received power received within each subframe; and determining that the subframe forms part of a threshold percentage number of the one or more subframes having highest total received powers, wherein the entirety of the subframe is excluded from the SPS resource reselection process based at least in part on the subframe forming part of the threshold percentage number (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 15, Zhang teaches the method of claim 12, further comprising: identifying an amount of remaining candidate resources from the one or more subframes that would remain after exclusion of the entirety of the subframe; and determining that the amount of remaining candidate resources is greater than a threshold percentage of a total amount of periodic SPS resources, wherein excluding the entirety of the subframe from the SPS resource reselection process is further based on the amount of remaining candidate resources being greater than the threshold percentage (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 16, Zhang teaches the method of claim 12, wherein identifying potential interference on the portion of frequency resources in the subframe of the one or more subframes comprises: identifying that an averaged received signal strength indicator (RSSI) for subchannels of the subframe is above a threshold RSSI amount (¶¶3, 163, and 238).
As to claim 17, Zhang teaches the method of claim 12, wherein: excluding the entirety of the subframe from the SPS resource reselection process is further based on whether the configuration of periodic SPS resources is for an initial transmission or for hybrid automatic repeat request (HARQ)-based retransmission (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 18, Zhang teaches the method of claim 12, wherein the entirety of the subframe is excluded from the SPS resource reselection process regardless of whether the configuration of periodic 
As to claim 24, Zhang teaches the method of claim 12, further comprising: determining a geographical or temporal context associated with the UE; and adjusting a probability associated with performing the SPS resource reselection process based at least in part on the geographical or temporal context (¶¶212-219).
As to claim 25, Zhang teaches the method of claim 12, further comprising: performing the SPS resource reselection process, wherein a subframe selection probability for each candidate subframe is biased based on an average number of times that a subchannel of the each candidate subframe is included in a candidate block (¶¶6, 83, and 179; figures 9 and 11).
As to claim 26, Zhang teaches the method of claim 12, wherein the shared channel is within a vehicle-to-everything (V2X) network (¶¶1, 3, and 12-14).
As to claim 27, claim 27 is rejected the same way as claim 1.
As to claim 28, claim 27 is rejected the same way as claim 2.
As to claim 29, claim 27 is rejected the same way as claim 3.
As to claim 30, claim 27 is rejected the same way as claim 4.
As to claim 31, claim 27 is rejected the same way as claim 5.
As to claim 32, claim 27 is rejected the same way as claim 6.
As to claim 33, claim 27 is rejected the same way as claim 7.
As to claim 35, claim 35 is rejected the same way as claim 9.
As to claim 36, claim 36 is rejected the same way as claim 10.
As to claim 37, claim 37 is rejected the same way as claim 11.
As to claim 38, claim 38 is rejected the same way as claim 12.
As to claim 39, claim 39 is rejected the same way as claim 13.
As to claim 40, claim 40 is rejected the same way as claim 14.
As to claim 41, claim 41 is rejected the same way as claim 15.
As to claim 42, claim 42 is rejected the same way as claim 16.
As to claim 43, claim 43 is rejected the same way as claim 17.
As to claim 44, claim 44 is rejected the same way as claim 18.
As to claim 50, claim 50 is rejected the same way as claim 24.
As to claim 51, claim 51 is rejected the same way as claim 25.
As to claim 52, claim 52 is rejected the same way as claim 26.
As to claim 53, claim 53 is rejected the same way as claim 1.
As to claim 54, claim 54 is rejected the same way as claim 12.
As to claim 55, claim 55 is rejected the same way as claim 1.
As to claim 56, claim 56 is rejected the same way as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19-23, 34, and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. “Reducing Message Collisions in Sensing-Based Semi-Persistent Scheduling (SPS) by Using Reselection Lookaheads in Cellular V2X” (hereinafter referred to as “Jeon”).
As to claim 8, Zhang teaches the method of claim 7.
Although Zhang teaches The method of claim 7,” Zhang does not explicitly disclose “detecting…the additional device”.
However, Jeon teaches detecting a retransmission from an additional device on the shared channel outside of the plurality of periodic SPS resources, without detecting an initial transmission from the additional device, wherein the transmission of the message is adjusted to the different resource in order to avoid overlapping with the initial transmission from the additional device (§5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “detecting…the 
As to claim 19, Zhang teaches the method of claim 12.
Although Zhang teaches The method of claim 12,” Zhang does not explicitly disclose “determining…the threshold”.
However, Jeon teaches determining that a level of congestion of all subchannels and subframes of a total amount of periodic SPS resources is above a threshold; and decreasing a probability associated with refraining from performing the SPS resource reselection process based at least in part on the level of congestion is above the threshold (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “determining…the threshold” as taught by Jeon because it provides Zhang’s method with the enhanced capability of performing resource scheduling and collision resolution (Jeon, §3).
As to claim 20, Zhang teaches the method of claim 12.
Although Zhang teaches The method of claim 12,” Zhang does not explicitly disclose “determining…the threshold”.
However, Jeon teaches determining that a level of congestion of all subchannels and subframes of a total amount of periodic SPS resources is below a threshold; and increasing a probability associated with refraining from performing the SPS resource reselection process based at least in part on the level of congestion is below the threshold (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “determining…the threshold” as taught by Jeon because it provides Zhang’s method with the enhanced capability of performing resource scheduling and collision resolution (Jeon, §3).
As to claim 21, Zhang teaches the method of claim 12.
Although Zhang teaches The method of claim 12,” Zhang does not explicitly disclose “identifying…candidate resources”.
However, Jeon teaches identifying a plurality of SPS candidate resources from the one or more subframes; determining a received signal strength indicator (RSSI) associated with each candidate resource of the plurality of SPS candidate resources; and randomizing at least a portion of the SPS resource reselection process based at least in part on the RSSI associated with the each candidate resource of the plurality of SPS candidate resources (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “identifying…candidate resources” as taught by Jeon because it provides Zhang’s method with the enhanced capability of performing resource scheduling and collision resolution (Jeon, §3).
As to claim 22, Zhang in view of Jeon teaches the method of claim 21.
Jeon further teaches determining that all candidate resources of the plurality of SPS candidate resources have RSSI values that are within a threshold deviation of each other, wherein the SPS resource reselection process is fully randomized based at least in part on all of the SPS candidate resources of the plurality of SPS candidate resources having RSSI values within the threshold deviation (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Jeon by including “determining…threshold deviation” as further taught by Jeon for the same rationale as set forth in claim 21 (Jeon, §3).
As to claim 23, Zhang in view of Jeon teaches the method of claim 21.
Jeon further teaches determining that only a portion of candidate resources of the plurality of SPS candidate resources have RSSI values that are within a threshold deviation of each other, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Jeon by including “determining…threshold deviation” as further taught by Jeon for the same rationale as set forth in claim 21 (Jeon, §3).
As to claim 34, claim 34 is rejected the same way as claim 8.
As to claim 45, claim 34 is rejected the same way as claim 19.
As to claim 46, claim 34 is rejected the same way as claim 20.
As to claim 47, claim 34 is rejected the same way as claim 21.
As to claim 48, claim 34 is rejected the same way as claim 22.
As to claim 49, claim 34 is rejected the same way as claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469